hGORBATY, J.,
dissenting.
The majority writes to vacate the trial court judgment and remand the matter for *97further proceedings, predicated on the fact that Mr. Anderson did not consent to the “consent” judgment. After reading the record, I am of the opinion that the judgment appealed is not a consent judgment, but is a ruling of the trial court to which Mr. Anderson did not have to consent. I therefore dissent from the .majority opinion.
The judgment clearly states that the trial court considered the pleadings, the law, and the evidence, and thereafter rendered judgment. The judgment was based on discussions had in a pretrial conference in which Mr. Anderson participated. Ms. Love’s counsel recited for the record the discussions that had taken place in chambers. Mr. Anderson was present at all times. At the conclusion of the statement, the judge ruled on the arrearage, the contempt, the attorney’s fees and costs, and legal interest. When counsel for Ms. Love suggested that the parties indicate their consent for the record, the trial court judge stated, “No, it’s the court’s ruling.”
Accordingly, the fact that Mr. Anderson did not consent is of no moment. I would affirm the judgment of the trial court in its entirety.